United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 98-1784SI
                                   _____________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Martin Wayne Stoner,                     *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                   _____________

                            Submitted: October 15, 1998
                                Filed: October 21, 1998
                                  _____________

Before BOWMAN, Chief Judge, FAGG and HANSEN, Circuit Judges.
                             _____________

PER CURIAM.

       Martin Wayne Stoner appeals his drug-related convictions for conspiring to
distribute and distributing methamphetamine. Stoner contends the evidence does not
support his convictions. Having reviewed the record, we are satisfied sufficient
evidence exists from which a reasonable jury could find Stoner guilty beyond a
reasonable doubt. See United States v. Rogers, 91 F.3d 53, 57 (8th Cir. 1996). Stoner
was present at two police-controlled drug deals, supplied his coconspirator with
methamphetamine, and allowed his coconspirator to negotiate a drug deal from his
residence. Stoner also contends the district court erroneously admitted into evidence
marijuana discovered in his vehicle following his arrest. Stoner asserts the Government
used this evidence to prove his criminal disposition. See Fed. R. Evid. 404(b). We
disagree. The police testified marijuana was linked with police-controlled purchases of
methamphetamine, and thus the quantities of marijuana offered to undercover police
officers and found in Stoner’s vehicle were connected with the crimes charged and were
not Rule 404(b) evidence of other crimes. See United States v. Luna, 94 F.3d 1156,
1162 (8th Cir. 1996). Additionally, the evidence would be admissible under Rule
404(b) to show Stoner’s knowledge and intent to distribute drugs, and the evidence is
more probative than prejudicial.

        Stoner also argues the district court denied his Sixth Amendment confrontation
right when the district court prevented Stoner from cross examining a Government
witness about the identity of a confidential informant. Stoner concedes the Government
did not have to disclose the informant’s identity unless Stoner showed the evidence was
material. See United States v. Sykes, 977 F.2d 1242, 1245-46 (8th Cir. 1992).
Although the informant conducted a controlled buy from Stoner’s residence, Stoner
failed to establish materiality because the informant did not participate in the offenses
for which Stoner was charged nor did the Government plan to call the informant to
testify against Stoner. See United States v. Harrington, 951 F.2d 876, 878 (8th Cir.
1991). We conclude the district court did not abuse its discretion because Stoner could
not show the disclosure of the informant’s name would aid in Stoner’s defense. See
Sykes, 977 F.2d at 1245-46. Finally, Stoner should raise his ineffective assistance of
counsel claim collaterally rather than on direct appeal. See United States v. Rhodenizer,
106 F.3d 222, 227 (8th Cir. 1997).

      We affirm Stoner’s convictions.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-